Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
accessing a plurality of first data sets associated with a first job of a workflow, each first data set associated with an execution of the first job, each first data set specifying a runtime of the first job and a first plurality of feature values of features associated with the runtimes;
executing a first plurality of feature weighting analyses utilizing the plurality of first data sets to rank the plurality of features with respect to their predictive value on a runtime of the first job; and
generating, using at least one data processing apparatus, a predicted runtime of the first job based on a time series analysis of a plurality of runtimes of a plurality of second data sets, the second data sets selected from the first data sets based on the rank of the plurality of features and one or more expected feature values associated with a future execution of the first job.

Claim 12:
receiving an indication of a workflow to be executed;
in response to the indication of the workflow, identifying a first job of the workflow;
accessing a plurality of first data sets associated with the first job, each first data set associated with an execution of the first job, each first data set specifying a runtime of the first job and a first plurality of feature values of features associated with the runtime;
ranking the plurality of features with respect to their predictive value on a runtime of the first job; and
generating a predicted runtime of the first job when executed as part of the workflow, the predicted runtime based on a time series analysis of a plurality of runtimes of a plurality of second data sets, the second data sets selected from the first data sets based on the rank of the plurality of features.

Claim 17:
a data processing apparatus comprising circuitry;
a memory; and
an automation engine executable by the data processing apparatus to:
receive an indication of a workflow to be executed;
in response to the indication of the workflow, identify a first job of the workflow;
access a plurality of first data sets associated with the first job, each first data set associated with an execution of the first job, each first data set specifying a runtime of the first job and a first plurality of feature values of features associated with the runtime;
rank the plurality of features with respect to their predictive value on a runtime of the first job; and
generate a predicted runtime of the first job when executed as part of the workflow, the predicted runtime based on a time series analysis of a plurality of runtimes of a plurality of second data sets, the second data sets selected from the first data sets based on the rank of the plurality of features.

For example, Bhanot (US 2013/0151453) discloses a real-time predictive intelligence platform comprises: receiving from a user through a meta API definitions for predictive intelligence (PI) artifacts that describe a domain of an online transaction system for least one business entity, each of the PI artifacts including types, component modules and behavior bundles; exposing an entity API based on the PI artifacts for receiving entity events from the online transaction system comprising records of interactions and transactions between customers and the online transaction system; responsive to receiving an entity event through the entity API, executing the component modules and behavior bundles to analyze relationships found between past entity events and metrics associated with the past entity events, and computing a probabilistic prediction and/or a score, which is then returned to the online transaction system in real-time; and processing entity event replicas using modified versions of the PI artifacts for experimentation, but does not expressly disclose the above claimed features. 
For example, Boutin (US 2016/0098292) discloses a job scheduler that schedules ready tasks amongst a cluster of servers. Each job might be managed by one scheduler. In that case, there are multiple job schedulers which conduct scheduling for different jobs concurrently. To identify a suitable server for a given task, the job scheduler uses expected server performance information received from multiple servers. For instance, the server performance information might include expected performance parameters for tasks of particular categories if assigned to the server. The job management component then identifies a particular task category for a given task, determines which of the servers can perform the task by a suitable estimated completion time, and then assigns based on the estimated completion time. The job management component also uses cluster-level information in order to determine which server to assign a task to, but does not expressly disclose the above claimed features.
For example, Bouillet (US 2018/0293511) discloses self-managed adaptable models for prediction systems by one or more processors. One or more adaptive models may be applied to data streams from a plurality of data sources according to one or more data recipes such that the one or more adaptive models predict a plurality of target variables, but does not expressly disclose the above claimed features.
For example, Le (US 2019/0050750) a boosting decision tree model are initialized to zero, the boosting decision tree model located in a GLMM and connected to a deep neural network collaborative filtering model via a prediction layer. While the features in the boosting decision tree model remain zero, the deep neural network collaborative filtering model is trained. One or more trees in the boosting decision tree model are boosted using logits produced by the training of the deep neural network collaborative filtering model as a margin. The prediction layer is trained using features from the deep neural network collaborative filtering model and features from the boosting decision tree model. It is then determined whether a set of convergence criteria is met. If not, then the deep neural network collaborative filtering model is retrained using the features and the process is repeated until the set of convergence criteria is met, but does not expressly disclose the above claimed features.

As such, claims 1, 12 and 17 are in condition for allowance. 
Claim 2-11, 13-16 and 18-20 depend from an allowable claim and are thus in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/30/2022